Erazer, J.
This was an action on axx account. The complaint .is in the usual fox-m. The account sued on consists of two items, viz., “balance due on laxxd bought of deceased, $100; 14J bxxshels of , wheat, at one dollar per bushel, $14 50.” The only error assigned is, that a demurrer to the complaixxt was overx-uled. It is conceded by the appellant that the complaint showed a xight of x’ecovexy as to the wheat, and indeed there can be no doubt of it. That settles the question before us against the appellant.
The judgment is affirmed, with ten per cent, damages and costs.